UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):January 12, 2016 SOLAREDGE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 001-36894 (Commission File Number) 20-5338862 (IRS Employer Identification No.) 1 HaMada Street, Herziliya Pituach, Israel 4673335 (Address of Principal Executive Offices) 972 (9) 957-6620 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On January 12, 2016, SolarEdge Technologies, Inc. issued a press release announcing the availability of its StorEdge solution. The press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)List of Exhibits Exhibit No. Description Exhibit 99.1 Press release dated January 12, 2016 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOLAREDGE TECHNOLOGIES, INC. Date: January 12, 2016 By: /s/Ronen Faier Name: Ronen Faier Title: Chief Financial Officer Exhibit Index Exhibit No. Description Exhibit 99.1 Press release dated January 12, 2016
